      Case 4:18-cv-00824-O Document 13 Filed 12/28/18             Page 1 of 1 PageID 132


                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                FORT WORTH DIVISION

 U.S. PASTOR COUNCIL, et al.,                   §
                                                §
          Plaintiffs,                           §
                                                §
                                                §
                                                §
                                                §
 v.                                             §     Civil Action No. 4:18-cv-00824-O
                                                §
 EQUAL EMPLOYMENT                               §
 COMMISSION, et al.,                            §
                                                §
                                                §
         Defendants.                            §


                                            ORDER

         Before the Court is Defendants’ Motion to Stay Proceedings (ECF No. 11), filed December

27, 2018. After considering the motion, the Court finds that the motion should be and is hereby

GRANTED. All deadlines, including those set in the Court’s December 18, 2018 Order (ECF

No. 10), are hereby STAYED.

         As soon as Congress has appropriated funds for Defendants, Defendants shall notify the

Court immediately and the parties shall propose extended deadlines.

         SO ORDERED on this 28th day of December, 2018.




                                                    _____________________________________
                                                    Reed O’Connor
                                                    UNITED STATES DISTRICT JUDGE




                                                1
